Case 1:20-cv-05574-DG-RML Document 19-10 Filed 01/19/21 Page 1 of 3 PagelD #: 179

 
"EN OUP OW IRE Sun don

 

 

we ee eee xX
In the Matter of the dispute between :
AWARD AND ORDER
Yitzchak Kaminetzky and : GRANTING INJUNCTIVE RELIEF
UC Management LLC,
Petitioners,
~ against ~—

Pinchas Halperin and Pinchas Halperin LLC,

LLC,
Respondents.

Regarding the Management and Operations
of Kamin Health Williamsburg LLC

AWARD AND ORDER BY RABBI CHAIM KOHN:

Pinchas Halperin (a/k/a David Halperin), through his company Pinchas Halperin LLC, and
Yitzchak Kaminetzky, through his company U C Management LLC, having entered into an
Operating Agreement for the entity Kamin Health Williamsburg LLC, dated October 4, 2018 (the
“Operating Agreement”), and the Operating Agreement containing a provision [at § 17] that “any
and ail controversy, claim, dispute, etc., in any way relating to, arising under or resulting from that
Agreement shail, in accord with Jewish Law, be submitted for arbitration to Bais Hora’ah Et Chaim
in Brooklyn, New York, under the leadership of Harav Chaim Kohn; and Petitioner Vitzchak
Kaminetzky having contacted this Beth Din (as designated in the parties’ business agreement) in
early July 2019 to initiate a din Torah against David Halperin regarding disputes concerning the
operations of Kamin Health Williamsburg LLC, and this Beth Din having invited Pinchas Halperin
to consent and participate in the din Torah to fully resolve such issues, and Pinchas Halperin having
accepted the invitation on July 29, 2019, and the Beth Din having thereafter attempted to schedule
a hearing of this matter, and Petitioner having, in the opinion of the Beth Din, been unreasonably
unresponsive to .date scheduling, and the Beth Din having been made aware of § 11 of the
Operating Agreement which provides that all fimds of Kamin Health Williamsburg LLC were to
be deposited into an Operating account in the name of Kamin Health Williamsburg LLC and

1937 OCEAN AVENUE > BROOKLYN, NEW YORK 11280 5 718.233.8845 PES.705.5429 FAX 0 ASK@BUSINESSHALACHA.COM
 

RAV CHAISE KOPN. Bens Pk Se OW ANP OMA San

 

requiring that withdrawals be made only in the regular course of business, and this Beth Din, under
information and belief — and most likely to be further proven in discovery — that Petitioner is not
honoring that provision and, unless required to do so for the pendency of this din Torah, will
continue to refuse to honor that contractual term to the irreparable injury of the Respondent and
Kamin Health Williamsburg LLC, and the destruction of the status quo, it is hereby

ORDERED that, for the pendency of this din Torah, all funds received by any agent of
Kamin Health Williamsburg LLC must be deposited only into the operating account of Kamin
Health Williamsburg LLC and not comingled with funds belonging to any other entity, and such
funds shall be used only for the business purposes of Kamin Health Williamsburg LLC. Yitzchak
Kaminetzky and all persons operating through him or at his request or instruction, are hereby
restrained and enjoined, during the pendency of this diz Torah from disobeying this provision, or
diverting funds, or using funds for any purpose other than the business purposes of Kamin Health
Williamsburg LLC, and all checks shall be issued and signed only by the bookkeeper for Kamin
Health Williamsburg LLC, and it is further

ORDERED that this Decision and Order is intended to be an Interim Order on the issues
of the use and disposition by the parties of fimds belonging to Kamin Health Williamsburg LLC
during the pendency of this din Torah, such that the same may be confirmed by any court of
competent jurisdiction pursuant the provisions of New York Law, and the parties (or either of
them) are granted permission to immediately petition such court for such confirmation, or
alternatively, to petition for injunctive relief in aid of arbitration consistent with the relief granted

 

in this Order. / /
Dated: September 20, 2019 - /
Rabbi Chaim Kohn

1937 OCEAN AVENCE § BROOKLYN, NEW YORK 11230 5 FIS.253.3845 PYS.FO8.5429 FAN. ASK@RUSINESSHALACHA.COM
